


Exhibit 10.43

EXECUTION COPY

 

 

NEW YORK STOCK EXCHANGE, INC.

SEVERANCE PAY PLAN

 

(As Amended and Restated Effective as of January 1, 2006)

 

INTRODUCTION

 

The New York Stock Exchange, Inc. Severance Pay Plan, as amended and restated
effective as of January 1, 2006 (the “Plan”), is maintained to provide benefits
to certain employees of the New York Stock Exchange, Inc. (the “Company”) in the
event that their employment with the Company is terminated under certain
specified conditions, subject to certain limitations specified herein.

 

The Plan amends and supersedes any severance pay plans, policies and/or
practices of the Company in effect for Eligible Employees in the Plan with
respect to its subject matter. Any Eligible Employee in the Plan shall not be
eligible to participate in any other severance pay plan, policy or practice of
the Company.

 


ARTICLE I

DEFINITIONS


 


1.1                               “BASE SALARY” SHALL MEAN AN AMOUNT EQUAL TO A
PARTICIPANT’S COMPENSATION RATE PAID BY THE COMPANY FOR THE WEEK IMMEDIATELY
PRIOR TO HIS OR HER TERMINATION OF EMPLOYMENT FROM THE COMPANY AS REFLECTED IN
THE COMPANY’S PAYROLL RECORDS. BASE SALARY DOES NOT INCLUDE DISCRETIONARY
YEAR-END PAYMENTS, OVERTIME PAY, BONUSES, INCENTIVE COMPENSATION, BENEFITS PAID
UNDER ANY QUALIFIED PLAN, ANY GROUP MEDICAL, DENTAL OR OTHER WELFARE BENEFIT
PLAN, NON-CASH COMPENSATION OR ANY OTHER ADDITIONAL COMPENSATION BUT SHALL
INCLUDE AMOUNTS REDUCED PURSUANT TO A PARTICIPANT’S SALARY REDUCTION AGREEMENT
UNDER SECTIONS 125, 132(F) OR 401(K) OF THE CODE (IF ANY) OR A NONQUALIFIED
ELECTIVE DEFERRED COMPENSATION ARRANGEMENT TO THE EXTENT THAT IN EACH SUCH CASE
THE REDUCTION IS TO BASE SALARY.


 


1.2                               “BASIC SEVERANCE BENEFITS” SHALL MEAN THOSE
SEVERANCE BENEFITS PROVIDED IN ACCORDANCE WITH ARTICLE II OF THE PLAN.


 


1.3                               “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


1.4                               “CAUSE” SHALL MEAN THE DISCHARGE OR OTHER
TERMINATION OF EMPLOYMENT FOR ANY ONE OF THE FOLLOWING REASONS:


 

(I)                                     THE ELIGIBLE EMPLOYEE’S CONVICTION OF,
OR PLEA OF NOLO CONTENDERE WITH RESPECT TO, A FELONY (OTHER THAN A TRAFFIC
VIOLATION) OR ANY OTHER CRIME INVOLVING, IN THE SOLE DISCRETION OF THE PLAN
ADMINISTRATOR, MORAL TURPITUDE;

 

--------------------------------------------------------------------------------


 

(II)                                  ANY ACT OR OMISSION BY AN ELIGIBLE
EMPLOYEE RESULTING OR INTENDED TO RESULT IN PERSONAL GAIN AT THE EXPENSE OF THE
COMPANY OR ITS BUSINESS;

 

(III)                               THE IMPROPER DISCLOSURE BY AN ELIGIBLE
EMPLOYEE OF PROPRIETARY INFORMATION OR TRADE SECRETS OF THE COMPANY OR ITS
BUSINESS;

 

(IV)                              THE PERFORMANCE BY AN ELIGIBLE EMPLOYEE OF HIS
OR HER EMPLOYMENT DUTIES IN AN UNSATISFACTORY MANNER INCLUDING, WITHOUT
LIMITATION, WILLFUL MISCONDUCT OR NEGLIGENT PERFORMANCE OF ONE’S EMPLOYMENT
DUTIES;

 

(V)                                 THE FALSIFICATION BY AN ELIGIBLE EMPLOYEE OF
ANY RECORDS OR DOCUMENTS OF THE COMPANY;

 

(VI)                              THE VIOLATION OF ANY EMPLOYMENT RULES,
POLICIES OR PROCEDURES OF THE COMPANY (INCLUDING INTERNAL COMPLIANCE RULES);

 

(VII)                           ANY INTENTIONAL OR GROSS MISCONDUCT OF AN
ELIGIBLE EMPLOYEE THAT INJURES THE BUSINESS OR REPUTATION OF THE COMPANY;

 

(VIII)                        MISCONDUCT BY AN ELIGIBLE EMPLOYEE, INCLUDING, BUT
NOT LIMITED TO, FRAUD, EMBEZZLEMENT, MISAPPROPRIATION, BREACH OF FIDUCIARY DUTY,
INTENTIONAL VIOLATION OR NEGLIGENT DISREGARD OF THE RULES OR PROCEDURES OF THE
COMPANY, INSUBORDINATION, THEFT OF PROPERTY OF THE COMPANY, EXCESSIVE TARDINESS
OR ABSENTEEISM, FIGHTING OR INSTIGATING A FIGHT OR VIOLENT ACTS OR THREATS OF
VIOLENCE;

 

(IX)                                THE VIOLATION OF ANY FEDERAL OR STATE
SECURITIES LAW, RULE OR REGULATION GOVERNING THE BUSINESS OF THE COMPANY; OR

 

(X)                                   THE FAILURE OF THE ELIGIBLE EMPLOYEE TO
REMAIN LICENSED (TO THE EXTENT REQUIRED BY APPLICABLE LAW) TO PERFORM THE DUTIES
OF HIS OR HER EMPLOYMENT OR THE FAILURE OF THE ELIGIBLE EMPLOYEE TO OBTAIN ALL
RELEVANT LICENSES TO PERFORM SUCH DUTIES.

 

For purposes of the Plan, any determination of discharge or termination of
employment for Cause shall be made by the Plan Administrator in its sole and
absolute discretion, and such determination shall be conclusive and binding on
the affected Eligible Employee.

 


1.5                               “CODE” SHALL MEAN THE UNITED STATES INTERNAL
REVENUE CODE OF 1986, AS AMENDED AND AS AMENDED FROM TIME TO TIME.


 


1.6                               “COMMITTEE” SHALL MEAN THE EMPLOYEE BENEFIT
PLANS COMMITTEE OF THE NEW YORK STOCK EXCHANGE, INC.


 


1.7                               “COMPANY” SHALL MEAN NEW YORK STOCK
EXCHANGE, INC. AND ANY AND ALL SUCCESSORS OR ASSIGNEES, WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, TO ALL OR
SUBSTANTIALLY ALL THE BUSINESS OR ASSETS OF THE NEW YORK STOCK EXCHANGE, INC.

 

2

--------------------------------------------------------------------------------


 


1.8                               “EFFECTIVE DATE” SHALL MEAN JANUARY 1, 2006.


 


1.9                               “ELIGIBLE EMPLOYEE” SHALL MEAN ANY FULL-TIME
EMPLOYEE OF THE COMPANY EXCEPT (A) AN INDIVIDUAL COVERED BY AN EMPLOYMENT
AGREEMENT THAT PROVIDES FOR SEVERANCE BENEFITS AND (B) AN INDIVIDUAL WHO
IMMEDIATELY PRIOR TO A TERMINATION OF EMPLOYMENT HAS BEEN ON A LEAVE OF ABSENCE
EXCEEDING TWO (2) CONSECUTIVE YEARS. NOTWITHSTANDING THE FOREGOING, AN
INDIVIDUAL CLASSIFIED BY THE COMPANY AT THE TIME SERVICES ARE PROVIDED AS AN
INDEPENDENT CONTRACTOR OR AN INDIVIDUAL WHO IS NOT CLASSIFIED BY THE COMPANY AS
AN EMPLOYEE BUT WHO PROVIDES SERVICES TO THE COMPANY THROUGH ANOTHER ENTITY
SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THIS PLAN DURING THE PERIOD THAT THE
INDIVIDUAL IS SO INITIALLY CLASSIFIED, EVEN IF SUCH INDIVIDUAL IS LATER
RETROACTIVELY RECLASSIFIED AS AN EMPLOYEE DURING ALL OR PART OF SUCH PERIOD
PURSUANT TO APPLICABLE LAW OR OTHERWISE.


 


1.10                        “ENHANCED SEVERANCE BENEFITS” SHALL MEAN THOSE
SEVERANCE BENEFITS PROVIDED PURSUANT TO ARTICLE III OF THE PLAN. AN ELIGIBLE
EMPLOYEE WHOSE EMPLOYMENT IS GOVERNED BY THE TERMS OF A COLLECTIVE BARGAINING
AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES (WITHIN THE MEANING OF CODE
SECTION 7701(A)(46)) AND THE COMPANY SHALL NOT BE ELIGIBLE FOR ENHANCE SEVERANCE
BENEFITS (EXCEPT TO THE EXTENT THAT THE COLLECTIVE BARGAINING AGREEMENT
EXPRESSLY PROVIDES FOR THE INCLUSION OF SUCH EMPLOYEE).


 


1.11                        “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


1.12                        “PARTICIPANT” SHALL MEAN ANY ELIGIBLE EMPLOYEE WHO
INVOLUNTARILY INCURS A TERMINATION OF EMPLOYMENT WITHOUT CAUSE BY THE COMPANY AS
A RESULT OF A JOB ELIMINATION, JOB DISCONTINUATION, OFFICE CLOSING, REDUCTION IN
FORCE, BUSINESS RESTRUCTURING, OR SUCH OTHER CIRCUMSTANCES AS THE COMPANY DEEMS
APPROPRIATE FOR THE PAYMENT OF SEVERANCE. NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, AN ELIGIBLE EMPLOYEE SHALL NOT BECOME A PARTICIPANT
AND SHALL NOT BE ENTITLED TO A SEVERANCE BENEFIT IF HE OR SHE (A) INCURS A
TERMINATION OF EMPLOYMENT FOR CAUSE OR (B) RESIGNS FOR ANY REASON WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, AS A RESULT OF AN ALLEGED CONSTRUCTIVE
DISCHARGE).


 


1.13                        “PLAN” SHALL MEAN THE NEW YORK STOCK EXCHANGE, INC.
SEVERANCE PAY PLAN, AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2006. THE
PLAN IS A COMPONENT OF THE WELFARE BENEFIT PLAN OF THE NEW YORK STOCK
EXCHANGE, INC.


 


1.14                        “RELEASE”  SHALL MEAN A RELEASE AND WAIVER, IN SUCH
FORM PRESCRIBED BY THE COMPANY, SIGNED BY A PARTICIPANT AND PROVIDED TO THE
COMPANY UNDER WHICH THE PARTICIPANT AGREES TO RELEASE THE COMPANY, THE PLAN AND
ALL RELATED ENTITIES FROM LIABILITY FOR SUCH CLAIMS AS PROVIDED IN THE RELEASE
AND CONTAINING SUCH OTHER CONDITIONS OR REQUIREMENTS AS IMPOSED BY THE COMPANY.

 

3

--------------------------------------------------------------------------------


 


1.15                        “SEVERANCE BENEFIT” SHALL MEAN THE BENEFIT PAID TO
THE PARTICIPANT BY THE COMPANY IN ACCORDANCE WITH ARTICLE II HEREOF.


 


1.16                        “TERMINATION OF EMPLOYMENT” SHALL MEAN A TERMINATION
OF EMPLOYMENT (FOR REASONS OTHER THAN A MILITARY OR OTHER LEAVE OF ABSENCE
GRANTED BY THE COMPANY) OF AN ELIGIBLE EMPLOYEE FROM THE COMPANY. IN THE EVENT
THAT AN ELIGIBLE EMPLOYEE IS TRANSFERRED FROM THE COMPANY TO AN AFFILIATE OF THE
COMPANY, THE ELIGIBLE EMPLOYEE WILL NOT BE DEEMED TO HAVE INCURRED A TERMINATION
OF EMPLOYMENT. THE PLAN ADMINISTRATOR MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
DEEM A TRANSFER (PERMANENT, TEMPORARY OR OTHERWISE) OF AN ELIGIBLE EMPLOYEE TO A
CORPORATION OR OTHER ENTITY IN WHICH THE COMPANY HAS AN EQUITY, JOINT VENTURE,
OTHER MATERIAL BUSINESS INTEREST OR TO WHOM THE COMPANY HAS OUTSOURCED SUCH
ELIGIBLE EMPLOYEE’S EMPLOYMENT AS THE OCCURRENCE OR NON-OCCURRENCE OF A
TERMINATION OF EMPLOYMENT. A TERMINATION OF EMPLOYMENT SHALL NOT BE DEEMED TO
OCCUR AS A RESULT OF A SALE OR OTHER DISPOSITION OF ASSETS OR STOCK WHERE AN
ELIGIBLE EMPLOYEE IS OFFERED COMPARABLE EMPLOYMENT FOR THE CONTINUED EMPLOYMENT
BY THE PURCHASER OF SUCH ASSETS OR STOCK AT THE TIME OF SUCH SALE OR OTHER
DISPOSITION.


 


1.17                        “YEAR OF SERVICE” SHALL MEAN ANY TWELVE (12) WHOLE
CONSECUTIVE MONTHS SINCE THE ELIGIBLE EMPLOYEE’S COMMENCEMENT OF EMPLOYMENT WITH
THE COMPANY IN WHICH THE ELIGIBLE EMPLOYEE IS PAID BY THE EXCHANGE FOR THE
PERFORMANCE OF FULL-TIME SERVICES. AFTER AN ELIGIBLE EMPLOYEE’S FIRST FULL YEAR
OF SERVICE, ALL MONTHS OF EMPLOYMENT OVER SIX (6) MONTHS SHALL BE ROUNDED UP TO
THE NEXT HIGHEST YEAR (AND ALL MONTHS OF SERVICE LESS THAN SIX MONTHS SHALL BE
DISREGARDED). A YEAR OF SERVICE ALSO SHALL INCLUDE: (I) SERVICE IN ANY BRANCH OF
THE ARMED FORCES OF THE UNITED STATES BY ANY PERSON WHO IS AN ELIGIBLE EMPLOYEE
ON THE DATE SUCH SERVICE COMMENCED, TO THE EXTENT REQUIRED BY APPLICABLE LAW;
AND (II) PERIODS DURING WHICH AN ELIGIBLE EMPLOYEE WAS ON AN APPROVED LEAVE OF
ABSENCE OR LEAVE OF ABSENCE DUE TO A LONG OR SHORT-TERM DISABILITY. NO YEARS OF
SERVICE SHALL BE RECOGNIZED WITH ANY ENTITY OTHER THAN THE COMPANY. YEARS OF
SERVICE WILL BE DETERMINED AS OF THE DATE OF THE ELIGIBLE EMPLOYEE’S TERMINATION
OF EMPLOYMENT.


 


ARTICLE II

BASIC SEVERANCE BENEFITS

 


2.1                               ELIGIBILITY FOR BENEFITS. A PARTICIPANT SHALL
BE ENTITLED TO A BASIC SEVERANCE BENEFIT AT THE TIME AND IN THE MANNER SET FORTH
IN ARTICLE IV OF THE PLAN.


 


2.2                               AMOUNT OF BASIC SEVERANCE BENEFITS. SUBJECT TO
SECTION 4.2 HEREOF, THE AMOUNT OF A PARTICIPANT’S BASIC SEVERANCE BENEFIT SHALL
BE AN AMOUNT EQUAL TO TWO (2) WEEKS OF THE PARTICIPANT’S BASE SALARY, LESS ANY
AMOUNTS REQUIRED TO BE OFFSET PURSUANT TO SECTION 4.2. NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN TO THE CONTRARY, THE BASIC SEVERANCE BENEFIT OF AN
INDIVIDUAL WHOSE EMPLOYMENT IS GOVERNED BY THE TERMS OF A COLLECTIVE BARGAINING
AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES (WITHIN THE MEANING OF CODE
SECTION 7701(A)(46)) AND THE COMPANY SHALL BE THOSE SEVERANCE BENEFITS DESCRIBED
IN SUCH COLLECTIVE BARGAINING AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III

 


ENHANCED SEVERANCE BENEFITS


 


3.1                               ELIGIBILITY FOR ENHANCED SEVERANCE BENEFITS.
SUBJECT TO SECTION 3.3 HEREOF, A PARTICIPANT SHALL BE ENTITLED TO AN ENHANCED
SEVERANCE BENEFIT AT THE TIME AND IN THE MANNER SET FORTH IN SECTION 3.2 BELOW
SUBJECT TO, AND CONDITIONED ON, THE PARTICIPANT DELIVERING TO THE COMPANY (AND
NOT REVOKING) A RELEASE AND CONTINUING TO COMPLY WITH THE CONDITIONS IMPOSED BY
THE TERMS OF THE RELEASE.


 


3.2                               AMOUNT OF ENHANCED SEVERANCE BENEFITS. SUBJECT
TO SECTION 4.2 HEREOF, THE AMOUNT OF A PARTICIPANT’S ENHANCED SEVERANCE BENEFIT
SHALL BE BASED ON THE PARTICIPANT’S YEARS OF SERVICE AND DETERMINED IN
ACCORDANCE WITH THE TABLE CONTAINED IN APPENDIX A TO THE PLAN, LESS THE AMOUNT
OF BASIC SEVERANCE BENEFITS AND ANY AMOUNTS REQUIRED TO BE OFFSET PURSUANT TO
SECTION 4.2.


 


3.3                               EMPLOYEES INELIGIBLE FOR ENHANCED SEVERANCE
BENEFITS. NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, AN
ELIGIBLE EMPLOYEE WHOSE EMPLOYMENT IS GOVERNED BY THE TERMS OF A COLLECTIVE
BARGAINING AGREEMENT BETWEEN EMPLOYEE REPRESENTATIVES (WITHIN THE MEANING OF
CODE SECTION 7701(A)(46)) AND THE COMPANY SHALL NOT BE ELIGIBLE FOR ENHANCE
SEVERANCE BENEFITS (EXCEPT TO THE EXTENT THAT THE COLLECTIVE BARGAINING
AGREEMENT EXPRESSLY PROVIDES FOR THE INCLUSION OF SUCH EMPLOYEE).


 


ARTICLE IV


 

PAYMENT OF SEVERANCE BENEFITS

 


4.1                               PAYMENT OF SEVERANCE BENEFITS. SEVERANCE
BENEFITS SHALL BE PAID IN EQUAL INSTALLMENTS PAYABLE IN ACCORDANCE WITH THE
COMPANY’S REGULAR PAYROLL PRACTICES FOR THE NUMBER OF WEEKS OF SEVERANCE BENEFIT
PAYABLE. THE FIRST SEVERANCE BENEFIT PAYMENT SHALL BE MADE AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT, BUT IN NO EVENT SHALL ANY ENHANCED SEVERANCE BENEFIT PAYMENT BE MADE
PRIOR TO THE EFFECTIVE DATE OF THE PARTICIPANT’S RELEASE. A PARTICIPANT SHALL
RECEIVE HIS OR HER ENHANCED SEVERANCE BENEFIT, IF ANY, AFTER RECEIVING ALL OF
HIS OR HER BASIC SEVERANCE BENEFIT.


 


4.2                               NO DUTY TO MITIGATE/SET-OFF. NO PARTICIPANT
ENTITLED TO RECEIVE A SEVERANCE BENEFIT HEREUNDER SHALL BE REQUIRED TO SEEK
OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS PAYABLE TO HIM
OR HER PURSUANT TO THIS PLAN; PROVIDED, HOWEVER, THAT ANY SEVERANCE BENEFIT
PAYABLE HEREUNDER SHALL BE REDUCED BY THE AMOUNT OF ANY OTHER SEVERANCE OR
TERMINATION PAYMENTS THE COMPANY PAYS TO A PARTICIPANT, INCLUDING, WITHOUT
LIMITATION, ANY PAYMENTS THAT FEDERAL OR STATE LAWS REQUIRE TO BE PAID

 

5

--------------------------------------------------------------------------------


 


BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT). THE PAYMENT OF A SEVERANCE BENEFIT SHALL CEASE
UPON A PARTICIPANT’S RE-EMPLOYMENT WITH THE COMPANY. THERE SHALL BE NO OFFSET
AGAINST ANY AMOUNTS DUE THE PARTICIPANT UNDER THIS PLAN ON ACCOUNT OF ANY
REMUNERATION ATTRIBUTABLE TO ANY SUBSEQUENT EMPLOYMENT THAT THE PARTICIPANT
MAY OBTAIN. NOTWITHSTANDING THE FOREGOING, UPON A PARTICIPANT’S VIOLATION OF A
PROVISION OF THE RELEASE, THE PARTICIPANT SHALL NO LONGER BE ENTITLED TO AN
ENHANCED SEVERANCE BENEFIT AND THE PLAN ADMINISTRATOR MAY REQUIRE THAT THE
PARTICIPANT RETURN TO THE COMPANY THE TOTAL AMOUNT OF THE ENHANCED SEVERANCE
BENEFIT PAID TO THE PARTICIPANT IN ACCORDANCE WITH SECTION 4.1 PRIOR TO SUCH
VIOLATION, TO THE EXTENT PERMITTED BY LAW, AND NOT WITH RESPECT TO CLAIMS
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.


 


ARTICLE V

FUNDING


 


5.1                               FUNDING. THE PLAN SHALL BE FUNDED OUT OF THE
GENERAL ASSETS OF THE COMPANY AS AND WHEN BENEFITS ARE PAYABLE UNDER THE PLAN.
ALL PARTICIPANTS SHALL BE SOLELY GENERAL CREDITORS OF THE COMPANY.


 


ARTICLE VI

ADMINISTRATION OF THE PLAN


 


6.1                               PLAN ADMINISTRATION. THE PLAN SHALL BE
ADMINISTERED IN ACCORDANCE WITH THE RULES OF OPERATION AND ADMINISTRATION OF THE
NEW YORK STOCK EXCHANGE, INC. EMPLOYEE BENEFIT PROGRAM, AS AMENDED FROM TIME TO
TIME, WHICH ARE INCORPORATED HEREIN (THE “RULES”). TO THE EXTENT PERMITTED BY
LAW, THE COMMITTEE MAY ESTABLISH UNIFORM RULES AND REGULATIONS AS TO PROCEDURES,
FORMS AND PAYMENT OF SEVERANCE BENEFITS.


 


6.2                               PLAN ADMINISTRATOR. THE GENERAL ADMINISTRATION
OF THE PLAN SHALL BE CONDUCTED BY THE PLAN ADMINISTRATOR AS DESIGNATED PURSUANT
TO THE RULES.


 


6.3                               RELIANCE ON VARIOUS DOCUMENTS. THE MEMBERS OF
THE COMMITTEE, THE PLAN ADMINISTRATOR AND THE COMPANY AND ITS OFFICERS,
EMPLOYEES AND DIRECTORS SHALL BE ENTITLED TO RELY UPON ALL TABLES, VALUATIONS,
CERTIFICATES AND REPORTS FURNISHED BY THE PLAN ACTUARY, UPON ALL CERTIFICATES
AND REPORTS MADE BY ANY ACCOUNTANT SELECTED BY THE COMMITTEE, AND UPON ALL
OPINIONS GIVEN BY ANY LEGAL COUNSEL SELECTED BY THE PLAN ADMINISTRATOR OR
COMMITTEE. THE MEMBERS OF THE COMMITTEE, THE PLAN ADMINISTRATOR AND THE COMPANY
AND ITS OFFICERS, TRUSTEES AND DIRECTORS SHALL BE FULLY PROTECTED IN RESPECT OF
ANY ACTION TAKEN OR SUFFERED BY THEM IN GOOD FAITH IN RELIANCE UPON ANY SUCH
ACTUARY, ACCOUNTANT OR COUNSEL, AND ALL ACTION SO TAKEN OR SUFFERED SHALL BE
CONCLUSIVE UPON ALL PARTIES.

 

6

--------------------------------------------------------------------------------


 


6.4                               CLAIMS PROCEDURE.


 


(A)                                  INITIAL CLAIM.


 


(I)                                     ANY CLAIM BY AN EMPLOYEE OR PARTICIPANT
(“CLAIMANT”) WITH RESPECT TO ELIGIBILITY, PARTICIPATION, BENEFITS OR OTHER
ASPECTS OF THE OPERATION OF THE PLAN SHALL BE MADE IN WRITING TO THE COMMITTEE
(OR ITS DESIGNEE) FOR SUCH PURPOSE. THE  COMMITTEE (OR ITS DESIGNEE) SHALL
PROVIDE THE CLAIMANT WITH THE NECESSARY FORMS AND MAKE ALL DETERMINATIONS AS TO
THE RIGHT OF ANY PERSON TO A DISPUTED BENEFIT. IF A CLAIMANT IS DENIED BENEFITS
UNDER THE PLAN, THE COMMITTEE (OR ITS DESIGNEE) SHALL NOTIFY THE CLAIMANT IN
WRITING OF THE DENIAL OF THE CLAIM WITHIN NINETY (90) DAYS AFTER THE COMMITTEE
RECEIVES THE CLAIM, PROVIDED THAT IN THE EVENT OF SPECIAL CIRCUMSTANCES SUCH
PERIOD MAY BE EXTENDED.


 


(II)                                  IN THE EVENT OF SPECIAL CIRCUMSTANCES, THE
NINETY (90) DAY PERIOD MAY BE EXTENDED FOR A PERIOD OF UP TO NINETY (90) DAYS
(FOR A TOTAL OF ONE HUNDRED EIGHTY (180) DAYS). IF THE INITIAL NINETY (90) DAY
PERIOD IS EXTENDED, THE COMMITTEE OR ITS DESIGNEE SHALL NOTIFY THE CLAIMANT IN
WRITING WITHIN NINETY (90) DAYS OF RECEIPT OF THE CLAIM. THE WRITTEN NOTICE OF
EXTENSION SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING THE EXTENSION OF
TIME AND PROVIDE THE DATE BY WHICH THE COMMITTEE EXPECTS TO MAKE A DETERMINATION
WITH RESPECT TO THE CLAIM. IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S
FAILURE TO SUBMIT INFORMATION NECESSARY TO DECIDE THE CLAIM, THE PERIOD FOR
MAKING THE DETERMINATION SHALL BE TOLLED FROM THE DATE ON WHICH THE EXTENSION
NOTICE IS SENT TO THE CLAIMANT UNTIL THE EARLIER OF (I) THE DATE ON WHICH THE
CLAIMANT RESPONDS TO THE COMMITTEE’S REQUEST FOR INFORMATION, OR (II) EXPIRATION
OF THE FORTY-FIVE (45) DAY PERIOD COMMENCING ON THE DATE THAT THE CLAIMANT IS
NOTIFIED THAT THE REQUESTED ADDITIONAL INFORMATION MUST BE PROVIDED.


 


(III)                               IF NOTICE OF THE DENIAL OF A CLAIM IS NOT
FURNISHED WITHIN THE REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM SHALL BE
DEEMED DENIED AS OF THE LAST DAY OF SUCH PERIOD.


 


(IV)                              IF A CLAIM IS WHOLLY OR PARTIALLY DENIED, THE
NOTICE TO THE CLAIMANT SHALL SET FORTH:


 


(A)                              THE SPECIFIC REASON OR REASONS FOR THE DENIAL;


 


(B)                                SPECIFIC REFERENCE TO PERTINENT PLAN
PROVISIONS UPON WHICH THE DENIAL IS BASED;


 


(C)                                A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO COMPLETE THE CLAIM REQUEST AND AN
EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY;


 


(D)                               APPROPRIATE INFORMATION AS TO THE STEPS TO BE
TAKEN AND THE APPLICABLE TIME LIMITS IF THE CLAIMANT WISHES TO SUBMIT THE
ADVERSE DETERMINATION FOR REVIEW; AND

 

7

--------------------------------------------------------------------------------


 


(E)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER SECTION 502(A) OF ERISA FOLLOWING AN ADVERSE DETERMINATION
ON REVIEW.


 


(B)                                 CLAIM DENIAL REVIEW.


 


(I)                                     IF A CLAIM HAS BEEN WHOLLY OR PARTIALLY
DENIED, THE CLAIMANT MAY SUBMIT THE CLAIM FOR REVIEW BY THE COMMITTEE. ANY
REQUEST FOR REVIEW OF A CLAIM MUST BE MADE IN WRITING TO THE COMMITTEE NO LATER
THAN SIXTY (60) DAYS AFTER THE CLAIMANT RECEIVES NOTIFICATION OF DENIAL OR, IF
NO NOTIFICATION WAS PROVIDED, THE DATE THE CLAIM IS DEEMED DENIED. THE CLAIMANT
OR HIS DULY AUTHORIZED REPRESENTATIVE MAY:


 


(A)                              UPON REQUEST AND FREE OF CHARGE, BE PROVIDED
WITH REASONABLE ACCESS TO, AND COPIES OF, RELEVANT DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM; AND


 


(B)                                SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS,
AND OTHER INFORMATION RELATING TO THE CLAIM. THE REVIEW OF THE CLAIM
DETERMINATION SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS, AND
OTHER INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT
REGARD TO WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL
CLAIM DETERMINATION.


 


(II)                                  THE DECISION OF THE COMMITTEE UPON REVIEW
SHALL BE MADE WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE CLAIMANT’S REQUEST FOR
REVIEW, UNLESS SPECIAL CIRCUMSTANCES (INCLUDING, WITHOUT LIMITATION, THE NEED TO
HOLD A HEARING) REQUIRE AN EXTENSION. IN THE EVENT OF SPECIAL CIRCUMSTANCES,
WITH RESPECT TO ANY CLAIM, THE SIXTY (60) DAY PERIOD MAY BE EXTENDED FOR A
PERIOD OF UP TO ONE HUNDRED TWENTY (120) DAYS.


 


IF THE SIXTY (60) DAY PERIOD IS EXTENDED, THE COMMITTEE OR ITS DESIGNEE SHALL,
WITHIN SIXTY (60) DAYS OF RECEIPT OF THE CLAIM FOR REVIEW, NOTIFY THE CLAIMANT
IN WRITING. THE WRITTEN NOTICE OF EXTENSION SHALL INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING THE EXTENSION OF TIME AND PROVIDE THE DATE BY WHICH THE
COMMITTEE EXPECTS TO MAKE A DETERMINATION WITH RESPECT TO THE CLAIM UPON REVIEW.
IF THE EXTENSION IS REQUIRED DUE TO THE CLAIMANT’S FAILURE TO SUBMIT INFORMATION
NECESSARY TO DECIDE THE CLAIM, THE PERIOD FOR MAKING THE DETERMINATION SHALL BE
TOLLED FROM THE DATE ON WHICH THE EXTENSION NOTICE IS SENT TO THE CLAIMANT UNTIL
THE EARLIER OF (I) THE DATE ON WHICH THE CLAIMANT RESPONDS TO THE COMMITTEE’S
REQUEST FOR INFORMATION, OR (II) EXPIRATION OF THE FORTY-FIVE (45) DAY PERIOD
COMMENCING ON THE DATE THAT THE CLAIMANT IS NOTIFIED THAT THE REQUESTED
ADDITIONAL INFORMATION MUST BE PROVIDED.


 


(III)                               IF NOTICE OF THE DECISION UPON REVIEW IS NOT
FURNISHED WITHIN THE REQUIRED TIME PERIOD DESCRIBED HEREIN, THE CLAIM ON REVIEW
SHALL BE DEEMED DENIED AS OF THE LAST DAY OF SUCH PERIOD.

 

8

--------------------------------------------------------------------------------


 


(IV)                              THE COMMITTEE, IN ITS SOLE DISCRETION,
MAY HOLD A HEARING REGARDING THE CLAIM AND REQUEST THAT THE CLAIMANT ATTEND. IF
A HEARING IS HELD, THE CLAIMANT SHALL BE ENTITLED TO BE REPRESENTED BY COUNSEL.


 


(V)                                 THE COMMITTEE’S DECISION UPON REVIEW ON THE
CLAIMANT’S CLAIM SHALL BE COMMUNICATED TO THE CLAIMANT IN WRITING. IF THE CLAIM
UPON REVIEW IS DENIED, THE NOTICE TO THE CLAIMANT SHALL SET FORTH:


 


(A)                              THE SPECIFIC REASON OR REASONS FOR THE
DECISION, WITH REFERENCES TO THE SPECIFIC PLAN PROVISIONS ON WHICH THE
DETERMINATION IS BASED;


 


(B)                                A STATEMENT THAT THE CLAIMANT IS ENTITLED TO
RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO, AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT TO THE CLAIM; AND


 


(C)                                A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER SECTION 502(A) OF ERISA.


 


(C)                                  ALL INTERPRETATIONS, DETERMINATIONS AND
DECISIONS OF THE COMMITTEE WITH RESPECT TO ANY CLAIM, INCLUDING WITHOUT
LIMITATION THE APPEAL OF ANY CLAIM, SHALL BE MADE BY THE COMMITTEE, IN ITS SOLE
DISCRETION, BASED ON THE PLAN AND COMMENTS, DOCUMENTS, RECORDS, AND OTHER
INFORMATION PRESENTED TO IT, AND SHALL BE FINAL, CONCLUSIVE AND BINDING.


 


(D)                                 THE CLAIMS PROCEDURES SET FORTH IN THIS
SECTION ARE INTENDED TO COMPLY WITH UNITED STATES DEPARTMENT OF LABOR REGULATION
§ 2560.503-1 AND SHOULD BE CONSTRUED IN ACCORDANCE WITH SUCH REGULATION. IN NO
EVENT SHALL IT BE INTERPRETED AS EXPANDING THE RIGHTS OF CLAIMANTS BEYOND WHAT
IS REQUIRED BY UNITED STATES DEPARTMENT OF LABOR REGULATION § 2560.503-1.


 


6.5                               ELECTRONIC ADMINISTRATION. FOR PURPOSES OF THE
PLAN, ANY FORMS, ELECTIONS, LOANS, REGULATIONS, RULES, NOTICES AND DISCLOSURE OF
INFORMATION MAY, TO THE EXTENT PERMITTED THE COMMITTEE AND BY APPLICABLE LAW, BE
MADE OR PROVIDED BY PAPER, TELEPHONIC OR ELECTRONIC MEANS.


 


ARTICLE VII

AMENDMENT AND TERMINATION


 


7.1                               AMENDMENT AND TERMINATION. THE COMPANY
RESERVES THE RIGHT, IN ITS SOLE AND ABSOLUTE DISCRETION TO AMEND OR TERMINATE,
IN WHOLE OR IN PART, ANY OR ALL OF THE PROVISIONS OF THIS PLAN BY ACTION OF THE
BOARD (OR A DULY AUTHORIZED COMMITTEE THEREOF) AT ANY TIME.

 

9

--------------------------------------------------------------------------------


 


ARTICLE VIII

MISCELLANEOUS


 


8.1                               RIGHTS OF PARTICIPANTS. NOTHING HEREIN
CONTAINED SHALL BE HELD OR CONSTRUED TO CREATE ANY LIABILITY OR OBLIGATION UPON
THE COMPANY TO RETAIN ANY PARTICIPANT IN ITS SERVICE. ALL PARTICIPANTS SHALL
REMAIN SUBJECT TO DISCHARGE OR DISCIPLINE TO THE SAME EXTENT AS IF THE PLAN HAD
NOT BEEN PUT INTO EFFECT.


 


8.2                               HEADINGS. THE HEADINGS OF THE PLAN ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL HAVE NO EFFECT UPON THE
MEANING OF THE PROVISIONS HEREOF.


 


8.3                               USE OF WORDS. WHENEVER USED IN THIS
INSTRUMENT, A MASCULINE PRONOUN SHALL BE DEEMED TO INCLUDE THE MASCULINE AND
FEMININE GENDER, AND A SINGULAR WORD SHALL BE DEEMED TO INCLUDE THE SINGULAR AND
PLURAL, IN ALL CASES WHERE THE CONTEXT SO REQUIRES.


 


8.4                               CONTROLLING LAW. THE CONSTRUCTION AND
ADMINISTRATION OF THE PLAN SHALL BE GOVERNED BY ERISA. TO THE EXTENT NOT SO
GOVERNED, IT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO RULES RELATING TO CONFLICTS OF LAW).


 


8.5                               WITHHOLDING. THE COMPANY SHALL HAVE THE RIGHT
TO MAKE SUCH PROVISIONS AS IT DEEMS NECESSARY OR APPROPRIATE TO SATISFY ANY
OBLIGATIONS IT REASONABLY BELIEVES IT MAY HAVE TO WITHHOLD FEDERAL, STATE OR
LOCAL INCOME OR OTHER TAXES INCURRED BY REASON OF PAYMENTS PURSUANT TO THIS
PLAN. IN LIEU THEREOF, THE COMPANY SHALL HAVE THE RIGHT TO WITHHOLD THE AMOUNT
OF SUCH TAXES FROM ANY OTHER SUMS DUE OR TO BECOME DUE FROM THE COMPANY TO THE
PARTICIPANT UPON SUCH TERMS AND CONDITIONS AS THE COMPANY MAY PRESCRIBE.


 


8.6                               SEVERABILITY. SHOULD ANY PROVISIONS OF THE
PLAN BE DEEMED OR HELD TO BE UNLAWFUL OR INVALID FOR ANY REASON, SUCH FACT SHALL
NOT ADVERSELY AFFECT THE OTHER PROVISIONS OF THE PLAN UNLESS SUCH DETERMINATION
SHALL RENDER IMPOSSIBLE OR IMPRACTICABLE THE FUNCTIONING OF THE PLAN, AND IN
SUCH CASE, AN APPROPRIATE PROVISION OR PROVISIONS SHALL BE ADOPTED SO THAT THE
PLAN MAY CONTINUE TO FUNCTION PROPERLY.


 


8.7                               INCOMPETENCY. IN THE EVENT THAT THE COMMITTEE
FINDS THAT A PARTICIPANT IS UNABLE TO CARE FOR HIS OR HER AFFAIRS BECAUSE OF
ILLNESS OR ACCIDENT, THEN BENEFITS PAYABLE HEREUNDER, UNLESS CLAIM HAS BEEN MADE
THEREFOR BY A DULY APPOINTED GUARDIAN, COMMITTEE, OR OTHER LEGAL REPRESENTATIVE,
MAY BE PAID IN SUCH MANNER AS THE COMMITTEE SHALL DETERMINE, AND THE APPLICATION
THEREOF SHALL BE A COMPLETE DISCHARGE OF ALL LIABILITY FOR ANY PAYMENTS OR
BENEFITS TO WHICH SUCH PARTICIPANT WAS OR WOULD HAVE BEEN OTHERWISE ENTITLED
UNDER THIS PLAN.


 


8.8                               PAYMENTS TO A MINOR. ANY PAYMENTS TO A MINOR
FROM THIS PLAN MAY BE PAID BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION
(A) DIRECTLY TO SUCH MINOR, (B) TO THE LEGAL OR NATURAL GUARDIAN OF SUCH MINOR
OR (C) TO ANY OTHER PERSON, WHETHER OR NOT APPOINTED GUARDIAN OF THE MINOR, WHO
SHALL HAVE THE CARE AND CUSTODY OF SUCH MINOR. THE

 

10

--------------------------------------------------------------------------------


 


RECEIPT BY SUCH INDIVIDUAL SHALL BE A COMPLETE DISCHARGE OF ALL LIABILITY UNDER
THE PLAN THEREFOR.


 


8.9                               ASSIGNMENT AND ALIENATION. THE BENEFITS
PAYABLE UNDER THE PLAN SHALL NOT BE SUBJECT TO ALIENATION, TRANSFER, ASSIGNMENT,
GARNISHMENT, EXECUTION OR LEVY OF ANY KIND, AND ANY ATTEMPT TO CAUSE ANY
BENEFITS TO BE SO SUBJECTED SHALL NOT BE RECOGNIZED.


 


8.10                        CODE SECTION 409A. THE PLAN IS INTENDED TO BE A
“SEPARATION PAY PLAN” WITHIN THE MEANING OF SECTION 1.409A-1(A)(9)(III) OF THE
PROPOSED TREASURY REGULATIONS THAT DOES NOT CONSTITUTE A DEFERRAL OF
COMPENSATION FOR PURPOSES OF SECTION 409A OF THE CODE. THE TERMS AND PROVISIONS
OF THE PLAN SHALL BE LIMITED, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THIS
INTENTION.


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
         day of January, 2006.

 

 

 

NEW YORK STOCK EXCHANGE, INC.

 

 

 

By:

/s/ DALE B. BERNSTEIN

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

:

 

ATTEST:

 

 

 

 

 

/s/ MARY YEAGER

 

 

 

11

--------------------------------------------------------------------------------


 

APPENDIX A

 

Years of Service:

 

Enhanced Severance Benefit Equal to
the following Number of Weeks of Base
Salary (less offsets described in Plan):

 

 

 

2

 

 

4 weeks

 

 

 

 

 

 

3

 

 

6 weeks

 

 

 

 

 

 

4

 

 

8 weeks

 

 

 

 

 

 

5

 

 

10 weeks

 

 

 

 

 

 

6

 

 

12 weeks

 

 

 

 

 

 

7

 

 

14 weeks

 

 

 

 

 

 

8

 

 

16 weeks

 

 

 

 

 

 

9

 

 

18 weeks

 

 

 

 

 

 

10

 

 

20 weeks

 

 

 

 

 

 

11

 

 

22 weeks

 

 

 

 

 

 

12

 

 

24 weeks

 

 

 

 

 

 

13

 

 

26 weeks

 

 

 

 

 

 

14

 

 

28 weeks

 

 

 

 

 

 

15

 

 

30 weeks

 

 

 

 

 

 

16

 

 

32 weeks

 

 

 

 

 

 

17

 

 

34 weeks

 

 

 

 

 

 

18

 

 

36 weeks

 

 

12

--------------------------------------------------------------------------------


 

Years of Service:

 

Enhanced Severance Benefit Equal to
the following Number of Weeks of Base
Salary (less offsets described in Plan):

 

 

 

19

 

 

38 weeks

 

 

 

 

 

 

20

 

 

40 weeks

 

 

 

 

 

 

21

 

 

42 weeks

 

 

 

 

 

 

22

 

 

44 weeks

 

 

 

 

 

 

23

 

 

46 weeks

 

 

 

 

 

 

24

 

 

48 weeks

 

 

 

 

 

 

25

 

 

50 weeks

 

 

 

 

 

 

26

 

 

52 weeks

 

 

13

--------------------------------------------------------------------------------

 
